UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q /A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53948 GIGGLES N HUGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-1681362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10250 Santa Monica, #155, Los Angeles, CA (Address of principal executive offices) (Zip Code) (310) 553-4847 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on November 1, 2011 was 52,179,929 shares. 1 Explanatory Note This Amendment No. 1 on Form 10-Q/A is an amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended September 30, 2011 (the “Report”) filed with the Securities and Exchange Commission on November 14, 2011. This Form 10-Q/A is being filed for the sole purpose of amending its presentation of the notes receivable – related party to the equity section of the balance sheet. This Form 10-Q/A does not alter any other part of the content of the Report and does not affect the information originally set forth in the Report, the remaining portions of which have not been amended. GIGGLES N HUGS, INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) Item 5. Other Information 15 Item 6. Exhibits 16 Signature 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Giggles N' Hugs, Inc. (formerly Teacher's Pet, Inc.) (a Development Stage Company) Balance Sheets September 30, December 31, (unaudited) (audited) Assets Current assets: Cash $ $ Total current assets Accrued interest receivable - Notes receivable - Total assets $ 854,448 $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Note payable - related party Total current liabilities Total liabilities Stockholders' equity (deficit) Common stock, $0.001 par value, 1,125,000,000 shares authorized, 52,179,929 and 51,607,500 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Notes receivable and accrued interest receivable – related party (1,143,857 ) - Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) 721,909 ) Total liabilities and stockholders' equity (deficit) $ 854,448 $ See Accompanying Notes to Financial Statements. 3 Giggles N' Hugs, Inc. (formerly Teacher's Pet, Inc.) (a Development Stage Company) Statement of Operations (unaudited) For the Three Months Ended For the Nine Months Ended Inception September 30, September 30, (September 17, 2004) to September 30, 2011 Revenue $
